Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 1 of 25 Pageid#: 95




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

 CHAD EVERETT GOINS,         )
                             )
              Petitioner,    )                      CASE NO.: 7:19CV00548
                             )
 v.                          )                      MEMORANDUM OPINION
                             )
 HAROLD W. CLARKE, DIRECTOR, )                      By: Hon. Thomas T. Cullen
                             )                          United States District Judge
              Respondent.    )


        Chad Everett Goins (“Goins” or “Petitioner”), a Virginia inmate, filed a petition for

 writ of habeas corpus, by counsel, under 28 U.S.C. § 2254, challenging his 2012 felony

 convictions in Louisa County Circuit Court for abduction, aggravated malicious wounding,

 malicious wounding by mob, and conspiracy to commit malicious wounding, for which he is

 serving a sentence of life plus 40 years. As explained below, all of Goins’s habeas claims must

 be dismissed—some because they were not adequately raised before the state courts and

 others because the state courts’ prior decisions resolving those claims were not contrary to

 clearly established federal law or the product of unreasonable factfinding.

                     I. Factual Background and Procedural History

        On November 14, 2011, a grand jury issued a six-count indictment against Goins for

 abduction and conspiracy to commit abduction, in violation of Virginia Code § 18.2-47;

 malicious wounding by mob and conspiracy to commit malicious wounding by mob, in

 violation of Virginia Code § 18.2-41; and aggravated malicious wounding and conspiracy to

 commit malicious wounding, in violation of Virginia Code § 18.2-51.2. Subsequently, the

 Commonwealth filed a motion to join Goins’s case for trial with two codefendants, Sedrick
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 2 of 25 Pageid#: 96




 Goins (Goins’s nephew, referred to as “Sedrick” from this point forward) and Jason

 McDonald (“McDonald”). The Commonwealth’s cause for seeking joinder was that the

 defendants were alleged to have acted in concert in committing the crimes, and the same

 witnesses would be inconvenienced by having to testify in three different trials. Goins’s

 attorney objected to the joinder, arguing that the statute permitting joinder was in derogation

 of common law and should be narrowly construed. Further, counsel expressed concern that

 Goins would be prejudiced by a joint trial because one of the co-defendants planned to call

 an alibi witness that counsel considered less than credible, which could adversely impact all

 defendants in a joint trial. Finally, because codefendant Sedrick was a minor and could only

 be sentenced by the court, counsel expressed concern that the jurors might be inclined to

 impose more punishment on the adults, to make sure that someone “paid the price” for the

 crime. Nevertheless, the trial court granted the motion for joinder. Tr.1, Vol. I, at 32–67.

         Prior to trial on January 18, 2012, the Commonwealth nolle prossed the charges for

 conspiracy to commit abduction and conspiracy to commit malicious wounding by mob.

 CCR2 at 144. The trial lasted from January 18, 2012, through January 20, 2012. The jury

 convicted Goins of all four remaining charges, based on evidence that, in the light most

 favorable to the Commonwealth as the prevailing party, established that Goins lured the




 1 The transcript of some pretrial proceedings, the jury trial, and sentencing of codefendant McDonald were
 included in a combined three volume set, pages 1–955. All citations to those volumes will be to Tr., Vol. #, at
 [page numbers]. Another transcript contains pretrial and post-trial proceedings; citations to that volume will
 be to “Pro. Tr.”

 2 References to “CCR” are to the Circuit Court record of Louisa County, Case No. CR11000371. References
 to the Court of Appeals record will be to “COA.” The state habeas record will be referenced as “HCR.”


                                                      -2-
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 3 of 25 Pageid#: 97




 victim, Minor, to another location, where Goins, Sedrick, McDonald, and others beat, kicked

 and stomped on Minor, causing him serious and permanent injuries.

        The Commonwealth’s primary witness, Squirrel Watson, testified that he had been

 playing horseshoes at Shelton’s home on the afternoon of June 19, 2011, where he drank

 approximately six beers. After he got home, Goins and Minor came by Watson’s home, where

 he lived with his parents, and invited Watson to go to the store with them to pick up some

 beer. As they travelled to the store, Watson noticed that Goins turned the car in the opposite

 direction from the store, and Watson asked Goins what was going on. Goins said he was

 avoiding the police because he had no driver’s license, and he sped to Kinneytown Road and

 turned into a driveway. Watson saw two people inside another parked car and one person

 standing outside.

        When Watson and Minor got out of the car, Watson testified that a group of people

 came towards them to confront Minor. Minor grabbed Watson’s arm, but when Minor started

 running, McDonald released Watson’s arm and joined the group of people who were chasing

 Minor. When the group caught up with Minor, they threw Minor on the ground, beating,

 kicking, and stomping him. When he heard a loud noise that he thought was a gunshot,

 Watson ran towards the home of Josephine Brooks, fearing that the group might come after

 him next. Watson then called 911 and reported that five men were beating Minor. COA at

 144–45.

        Deputy Jay Hensley of the Louisa County Sheriff’s Office responded to the 911 call

 around 11:00 p.m. and found Minor incoherent in a ditch. Hensley spoke with Watson at the

 scene, but the assailants had already left in the car Goins was driving. Later that evening,


                                             -3-
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 4 of 25 Pageid#: 98




 Minor had emergency surgery at the University of Virginia Medical Center because of

 traumatic brain injury. Dr. Shaffrey testified that the effects of the brain injury, including post-

 traumatic seizures which began a few months after the surgery and that a horseshoe shaped

 scar on his head from the surgery, were permanent. Id. at 144.

        Other testimony established that Goins’ sister, Terry, who was Minor’s girlfriend, had

 been sent to the hospital earlier in the evening. McDonald had called for paramedics around

 9:00 p.m., using a false name, reporting that Terry had been injured by her boyfriend in a fight.

 Sedrick and McDonald were both upset about this. Shelton, a trained martial arts professional

 fighter, testified that Sedrick was upset about Minor hurting his mother and asked Shelton to

 fight Minor. Shelton refused.

        Dunivan testified that he heard McDonald arguing with someone on the phone,

 threatening to “beat [someone’s] a**.” Dunivan did not know who McDonald was talking

 about, though.

        Telephone records, authenticated by the custodian from Verizon, verified a telephone

 call from Sedrick to Shelton that night, McDonald’s phone call to 911 about Kelly’s need for

 medical assistance, and a text message from Sedrick’s phone saying “Yo, oh, I’m about to kill

 Steve [Minor]” around 10:45 p.m. on June 19, 2011. Id. at 145. On June 20, a text message

 was sent from Goins’s phone, stating “I may be in deep [sh**] . . . Tomorrow I have to talk

 to my lawyer. Things are bad. I mean, really bad.” Id.

        Following the sentencing portion of the trial, the jury recommended the following

 sentences for Goins: 10 years for abduction, 10 years for aggravated malicious wounding, 20

 years for conspiracy to commit malicious wounding, and life in prison for malicious wounding


                                                -4-
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 5 of 25 Pageid#: 99




 by mob. The trial court ordered a presentence report and scheduled the matter for a later

 sentencing hearing.

         On April 2, 2012, Goins personally mailed a motion to set aside his verdict and grant

 a new trial based on several issues. The trial court received and docketed the motion on April

 5. CCR at 207–215. At the July 11, 2012, hearing on the post-trial motion, Goins argued that

 the Commonwealth had withheld potentially exculpatory evidence and that the court should

 have given a limiting instruction that Sedrick’s text message (“I’m about to kill Steve”) could

 only be considered against Sedrick. On the first issue, Goins alleged he had recently

 discovered that police officers had seized his girlfriend’s car, the car Watson had testified

 Goins was driving on the night of the crime, and taken a cutting of carpet from the floor.

 That information had never been provided by the Commonwealth,3 nor had any resulting lab

 reports from analysis of the evidence. The trial court found that Goins knew or should have

 known that the car was seized, yet never requested a list of items taken from the car. Further,

 the trial court did not find the new evidence exculpatory or likely to change the outcome of

 the trial, as all defendants had already argued the lack of evidence to the jury, and one would

 not necessarily expect evidence in the car when the violence occurred outside.

         Regarding the limiting instruction, the court noted that the defense never requested the

 limiting instruction during the trial and it was too late to request it afterwards. Additionally,




 3 The Commonwealth Attorney provided copies of photographs of the exterior of the car, which he had
 received from the police. He was unaware of the search warrant for the car, which Detective Johnson had
 obtained three days after the offense and filed in Richmond, where the car’s owner, a girlfriend of Goins, lived,
 rather than in Louisa County. Johnson represented that he did not submit anything to the lab for testing because
 they already had Watson’s testimony.
                                                      -5-
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 6 of 25 Pageid#: 100




 the text was a co-conspirator statement, admissible against all defendants. Pro. Tr. at 91–127.

 After ruling against Goins on both issues, the trial court denied the motion for a new trial.

        On October 29, 2012, after considering the presentence report and the testimony of

 defense witnesses, the trial court imposed the sentence recommended by the jury. The court

 entered the final judgment order on December 3, 2012.

        Goins appealed his conviction and sentence to the Court of Appeals of Virginia, raising

 five arguments, including that joinder was improperly granted and that the evidence was

 insufficient to support his conviction. Notably, he did not appeal the trial court’s decisions

 on the alleged after-discovered evidence or on the lack of limiting instructions. By per curiam

 opinion, the court denied the appeal on September 16, 2013. COA at 142–48. Upon

 consideration by a three-judge panel, Goins’s appeal was again denied on November 27, 2013.

 COA at 165. The Supreme Court of Virginia refused the appeal on July 1, 2014, and denied

 the petition for rehearing on October 3, 2014. COA at 217, 219.

        Goins filed his state habeas petition in the Louisa County Circuit Court on October 5,

 2015, raising fifteen issues, some with numerous sub-issues. The following state issues are

 relevant to the current § 2254 petition:

        (a) The Commonwealth’s Attorney “allowed the Commonwealth’s principal witness,

            Robert Watson, to testify contrary to statements Watson had made to investigators

            and in court, prior to Chad Goins’s trial and withheld this information from Goins

            and his counsel.” HCR at 3.




                                              -6-
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 7 of 25 Pageid#: 101




        (g) Counsel failed to prepare a proper defense to aggravated malicious wounding

           (which requires proof of a permanent injury) because he did not subpoena or review

           the victim’s medical records before trial. Id. at 4.

        (j) Counsel failed to review the discovery and was unaware of the search warrant issued

           for the car Goins drove on the night of the crimes. Id. at 5.

        (n) The trial court erred in joining Goins’s trial with the codefendants, violating

           Goins’s due process rights, and counsel was not properly prepared to argue the

           motion. Id. at 19–20.

        The habeas file remained dormant in the Circuit Court until April 7, 2017, when the

 attorney representing the Commonwealth learned that Goins’s counsel had been suspended

 indefinitely. Counsel forwarded a proposed dismissal order directly to Goins, requesting his

 response within 60 days. Goins filed a motion for extension of time, but then hired a new

 attorney in June 2017, the same attorney who represents Goins before this court.

 Respondent’s counsel sent the proposed order to Goins’s new attorney on June 5, 2017, asking

 that he respond with any objections within 30 days or the order would be presented to the

 court for entry.   Counsel requested additional time to become familiar with the file;

 Respondent agreed. HCR at 97. The new deadline passed, and Goins’s attorney never

 endorsed the order, forwarded objections, or responded to the Commonwealth’s motion to

 dismiss. The Commonwealth forwarded the dismissal order to the court on August 8, 2017.

 On August 31, 2017, Goins wrote the court personally, requesting a ruling on his prior motion

 for extension that was received by the court. The court entered a final order dismissing

 Goins’s state habeas petition and denying his motion for extension on November 22, 2017.


                                               -7-
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 8 of 25 Pageid#: 102




 HCR at 217–240. The Virginia Supreme Court summarily refused Goins’s appeal on May 10,

 2019, finding no error in the Court of Appeals’ ruling. HCR at 248.

        Goins, by counsel, timely filed the current § 2254 petition, in which he raises the

 following issues:

        1. Ineffective assistance of counsel for failing to argue that the police failed to recover

            any biological evidence from the victim in the car that Goins drove away from the

            scene;

        2. Ineffective assistance of counsel for failing to subpoena Minor’s medical records,

            failing to cross examine Dr. Shaffrey about his office notation that Minor was

            “healing well” on his post-operative visit, and failing to object to Shaffrey’s

            testimony about Minor’s epilepsy;

        3. Ineffective assistance of counsel in failing to object adequately to the joinder of

            Goins’s trial with his codefendants and failing to request cautionary instructions

            regarding evidence admissible against a codefendant but not against Goins;

        4. Ineffective assistance of counsel in failing to object to Watson’s “perjured”

            testimony and failing to demand that the prosecution call out and correct the

            “perjury” before the jury; and

        5. Aggregate prejudice to Goins from multiple harmless errors.

               II. Standard of Review and Limitations on Federal Habeas

        A federal court may grant a petitioner habeas relief from a state court judgment “only

 on the ground that he is in custody in violation of the Constitution or laws or treaties of the

 United States.”     28 U.S.C. § 2254(a).      Federal courts reviewing constitutional claims


                                               -8-
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 9 of 25 Pageid#: 103




 adjudicated on the merits in state court may grant relief on such a claim only if the state court’s

 decision was (1) “contrary to, or involved an unreasonable application of, clearly established

 Federal law, as determined by the Supreme Court of the United States,” or (2) “was based on

 an unreasonable determination of the facts in light of the evidence presented in the State court

 proceeding.” 28 U.S.C. § 2254(d)(1)-(2). A federal district court reviewing a § 2254(a) petition

 is also limited by the separate but related doctrines of exhaustion, procedural default, and

 independent and adequate state law grounds. When reviewing a state court’s assessment of

 an ineffective assistance of counsel claim, federal review is “doubly deferential,” because the

 deferential standard of review under the statute overlaps with the deferential standard under

 Strickland. Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In other words, the federal court is to

 afford “both the state court and the defense attorney the benefit of the doubt.” Burt v. Titlow,

 571 U.S. 12, 15 (2013). The standard of review and these procedural doctrines promote the

 principles of finality, comity, and federalism, recognizing a state’s legitimate interests in

 enforcing its laws, preventing disruption of state judicial proceedings, and allowing states the

 first opportunity to address and correct alleged violations of a state prisoner’s federal rights.

 Coleman v. Thompson, 501 U.S. 722, 730–31 (1991).

 A. Exhaustion

        A habeas petitioner is required to exhaust his claims in state court before his claims can

 be considered in federal court. 28 U.S.C. § 2254(b)(1)(A). To exhaust his claims, a petitioner

 must present his federal constitutional claims to the highest state court, on the merits, before

 he is entitled to seek federal habeas relief. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

 Further, the petitioner must present to the state court the same operative facts and the same


                                                -9-
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 10 of 25 Pageid#: 104




  controlling legal principles that he seeks to present to the federal court. Duncan v. Henry, 513

  U.S. 364, 365–66 (1995); Kasi v. Angelone, 300 F.3d 487, 501–02 (4th Cir. 2002). Failure to do

  so “deprives[s] the state courts of an opportunity to address those claims in the first instance.”

  Coleman, 501 U.S. at 732.

  B. Procedural Default

         A separate but closely related issue is the doctrine of procedural default. If a state court

  has clearly and explicitly denied a petitioner’s claim based on a state procedural rule that

  provides an independent and adequate ground for the state court’s decision, that claim is

  procedurally defaulted for purposes of federal habeas review. Breard v. Pruett, 134 F.3d 615,

  619 (4th Cir. 1998). A state procedural rule is independent if it does not depend on a federal

  constitutional ruling, and it is adequate if it is firmly established and regularly applied by the

  state court. Yeatts v. Angelone, 166 F.3d 255, 263–64 (4th Cir. 1998). A claim that has not been

  presented to the highest state court and would be procedurally barred as untimely or successive

  if the petitioner tried to present the issue to the state court now is considered simultaneously

  exhausted and defaulted. Bassette v. Thompson, 915 F.2d 932, 936–37 (4th Cir. 1990).

  C. Overcoming Procedural Default

         Before a federal habeas court will consider a procedurally defaulted claim, the prisoner

  must show both cause for the default and actual prejudice as a result of the claimed federal

  violation. Coleman, 501 U.S. at 750. Cause for procedural default requires the existence of

  some objective factor, external to the defense and not fairly attributable to the prisoner. Id. at

  756–57. To show prejudice to overcome procedural default, a petitioner must show that the




                                                - 10 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 11 of 25 Pageid#: 105




  claimed violation worked to his “actual and substantial disadvantage, infecting his entire trial

  with error of constitutional dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982).

                                    III.     Analysis of Claims

         As previously indicated, all of Goins’s claims in this petition allege ineffective assistance

  of counsel. To prevail on a claim of constitutional ineffective assistance of counsel, a

  petitioner must show that (1) counsel’s performance was so deficient that she was not

  functioning as counsel guaranteed by the Sixth Amendment and (2) that the deficient

  performance prejudiced the defense. Petitioner must establish both prongs of this very

  deferential test if the court reaches the merits of his claims.

  A. Ineffective Assistance in Failing to Argue Lack of Biological Evidence in the Car

         Goins has procedurally defaulted this issue. Although he raised a related issue in a

  post-trial motion, he did not raise it on appeal, and it has never been presented to the Supreme

  Court of Virginia for determination in the first instance. Counsel argues that the issue was

  raised, inartfully, in the state habeas case when Goins alleged in claim (j) that trial counsel was

  ineffective in failing to review the discovery and by being unaware of the search warrant that

  was issued for the car. However, being unaware of the search warrant (which was not in the

  discovery and the prosecutor did not know about) is a different factual allegation from failing

  to argue the lack of biological evidence. As discussed earlier, exhaustion requires that a

  petitioner present the same facts and argue the same legal principles before the state’s highest

  court. Duncan, 513 U.S. at 365–66; Kasi, 300 F.3d at 501–02. That was not done in this case,

  and it is too late to present these arguments to the Supreme Court of Virginia now. The court

  thus treats this issue as simultaneously exhausted and defaulted. Bassette, 915 F.2d at 936–37.


                                                - 11 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 12 of 25 Pageid#: 106




         To overcome procedural default, Goins must demonstrate both cause for his default

  and prejudice. When a petitioner seeks federal relief for a defaulted claim of ineffective

  assistance of counsel at his trial, the Supreme Court applies a special test for “cause and

  prejudice.” Martinez v. Ryan, 566 U.S. 1, 13–15 (2012). The Court confirmed the requirements

  of the Martinez test in Trevino v. Thaler, 569 U.S. 413 (2013): (1) the claim of ineffective

  assistance of trial counsel is a “substantial claim;” (2) the “cause” is the lack of counsel or

  ineffectiveness of counsel under the standards of Strickland, 466 U.S. at 668; (3) the state post-

  conviction proceeding was the first time ineffective assistance of counsel was raised; and (4)

  the state post-conviction proceeding was the first one in which petitioner was actually or

  effectively allowed by state law to raise the claim. Trevino, 569 U.S. at 423; Martinez, 566 U.S.

  at 13–15. Virginia is a jurisdiction that requires petitioners to raise ineffective assistance of

  counsel claims for the first time in state post-conviction proceedings. Blevins v. Commonwealth,

  590 S.E.2d 365, 368 (Va. 2004). Thus, elements three and four of the Martinez test apply. To

  show cause and prejudice, Goins must establish both that the claim is a “substantial”

  constitutional claim and that the cause for failing to raise the issue was ineffective assistance

  of counsel within the meaning of Strickland.

         A substantial claim is one that has merit. Martinez, 566 U.S. at 14. This claim is not

  substantial. First, Goins’s trial counsel argued that the Commonwealth offered no evidence

  of Goins’s involvement other than the incredible testimony of Watson. Tr., Vol. III, at 781–

  90. Adding that no evidence was found in the car would merely be cumulative. Failing to

  make a cumulative argument cannot prejudice a petitioner as required by Strickland, meaning

  that Goins could not prevail in this ineffective assistance claim even if the court considered


                                                 - 12 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 13 of 25 Pageid#: 107




  the claim on the merits. See Huffington v. Nuth, 140 F.3d 572, 581 (4th Cir. 1998); Hunt v. Nuth,

  57 F.3d 1327, 1333 (4th Cir. 1995) (noting that failing to impeach a witness with cumulative

  evidence does not prejudice the petitioner). As the trial court observed in ruling on the post-

  trial motion for new trial, the absence of evidence inside the car is not particularly exculpatory

  because the attack did not occur in the car. Because the issue lacks merit, Goins has failed to

  overcome his procedural default, and the court will dismiss this claim.

  B. Ineffective Handling of Victim’s Medical Condition

         Goins properly raised this issue in his state habeas claim, which he appealed to the

  Supreme Court of Virginia. Because he exhausted this claim, this court must review this claim

  under the deferential standard set forth in 28 U.S.C. § 2254(d).

         Although the Supreme Court of Virginia did not address the merits of this issue, the

  court had the opportunity to do so when Goins petitioned for appeal from the circuit court’s

  habeas decision. The opinion of the Louisa County Circuit Court is the last reasoned state

  court opinion; thus, this court “looks through” the Supreme Court of Virginia’s refusal of the

  appeal and reviews the reasoning of the circuit court. Ylst v. Nunnemaker, 501 U.S. 797, 803

  (1991) (holding that federal habeas court must presume that “[w]here there has been one

  reasoned state judgment rejecting a federal claim, later unexplained orders upholding that

  judgment or rejecting the same claim rest upon the same ground”). The deferential standard

  of review prescribed by § 2254(d) will apply in reviewing the circuit court’s habeas opinion.

         This court may only grant relief if the state court’s decision was contrary to, or an

  unreasonable application of, clearly established federal law or was based on an unreasonable

  determination of the facts in light of the evidence presented. A decision is contrary to federal


                                                - 13 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 14 of 25 Pageid#: 108




  law only if it reaches a legal conclusion that is directly opposite to a Supreme Court decision

  or if it reaches the opposite result from the Supreme Court on facts that are materially

  indistinguishable from the Supreme Court case’s facts. Williams v. Taylor, 529 U.S. 362, 405

  (2000). A state’s decision is an “unreasonable application” of federal law only if the state

  court’s ruling “was so lacking in justification that there was an error well understood and

  comprehended in existing law beyond any possibility of fair[-]minded disagreement.”

  Harrington v. Richter, 562 U.S. 86, 103 (2011). The question is not whether a federal court

  believes the state court’s decision is incorrect, but whether the decision was unreasonable,

  which is “a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007). The

  court must presume that the state court’s factual findings are correct, and this presumption

  can be overcome only by “clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). Further,

  the court may grant relief only if the factual findings are unreasonable.

         Review of the circuit court’s habeas opinion leads to the inescapable conclusion that

  the court’s decision was neither contrary to nor an unreasonable application of federal law or

  determination of facts. The state habeas opinion began its discussion of ineffective assistance

  of counsel by noting the applicable Supreme Court law. To establish defective performance,

  the petitioner must show that “counsel made errors so serious that counsel was not

  functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment. Strickland,

  466 U.S. at 687. Counsel’s performance is measured by prevailing professional norms.

  Counsel is presumed to have provided adequate assistance and to have made all decisions “in

  the exercise of reasonable professional judgment.” Id. at 690. Importantly, the court must




                                               - 14 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 15 of 25 Pageid#: 109




  consider counsel’s performance as of the time the decisions were made, not by relying upon

  “the distorting effects of hindsight.” Id. at 689–90.

         The state court determined—as a matter of fact—that counsel made a strategic

  decision to focus on the primary issue at trial: whether Goins participated in any physical

  assault on the victim, not the extent of the victim’s injuries. HCR at 227. Applying the above

  law to the facts, the court found that this strategy was a reasonable one. Because the victim

  suffered a prominent, permanent, horseshoe-shaped scar around his head, which constituted

  a permanent injury, counsel reasonably determined that arguing about the epilepsy would serve

  no practical purpose; the Commonwealth proved a permanent injury with or without the

  epilepsy. Indeed, advancing a weaker argument, especially one that theoretically contradicts

  the primary defense of “You have the wrong guy,” would undermine the overall defense.

  United States v. Terry, 366 F.3d 312, 318 (4th Cir. 2004). One of the most important skills of an

  advocate is recognizing and pursuing claims with the greatest chances of success. United States

  v. Mason, 774 F.3d 824, 828 (4th Cir. 2014).

         Finding no deficient performance, the state did not address the issue of prejudice. In

  order to be thorough, this court notes that nothing in the record demonstrates prejudice from

  failing to cross-examine Dr. Shaffrey about the victim’s good progress six weeks after surgery.

  To establish prejudice, Goins must show that there is a reasonable probability that the

  outcome of the proceedings would have been different. Strickland, 466 U.S. at 694. The doctor

  testified that Minor’s first seizure was several months after the surgery, and that delayed onset

  of seizures was a common consequence of traumatic brain injury. That Minor appeared to be

  doing well and had not yet had a seizure six weeks after the surgery would do nothing to


                                                 - 15 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 16 of 25 Pageid#: 110




  change the opinion about the later seizures being caused by the brain injury. Thus, it is unlikely

  to have made any difference in the jury’s decision, especially since permanent injury was

  already established by the permanent scar on Minor’s head.

         As for counsel’s preparation to cross examine about epilepsy, counsel elicited

  information on cross examination that Minor failed to keep post-operative appointments with

  Dr. Shaffrey; that Minor never had a seizure in Dr. Shaffrey’s presence; and that the doctor

  had never reviewed Minor’s prior veteran’s hospital and disability medical records. Dr.

  Shaffrey also acknowledged that his only knowledge of Minor’s seizures came from the

  University of Virginia neurology department records in which Minor reported having a seizure

  for the first time several months after the accident. Counsel also obtained Dr. Shaffrey’s

  concession that it was possible the seizures were caused by something other than the assault.

  Tr., Vol. II, at 529–32. In sum, the record amply supports the state court’s finding of no

  deficient performance in this cross examination, and there was no prejudice to Goins.

         Because Goins has failed to demonstrate that the state court’s determination of this

  issue is an unreasonable determination of facts or application of law, the court must deny relief

  on this claim.

  C. Ineffective Argument of Joinder Motion and Failure to Request Limiting Instruction

         Goins has exhausted his claim that counsel’s argument of the joinder motion was

  ineffective by raising it in his state habeas claim. That portion of this issue will be evaluated

  under the normal deferential review of the state court’s factual determinations and conclusions

  of law. Goins, however, has not previously argued that counsel was ineffective for failing to

  request limiting instructions. Although that issue is related to the joinder issue, it requires


                                                - 16 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 17 of 25 Pageid#: 111




  consideration of separate facts and laws. Because exhaustion requires a petitioner to present

  the same facts and to argue the same legal principles before the state’s highest court, this

  portion of his claim is procedurally defaulted. Duncan, 513 U.S. at 365–66; Kasi, 300 F.3d at

  501–02. The court will review this claim to determine if Goins can overcome his procedural

  default.

         1. Alleged Ineffective Joinder Argument

         The federal court can grant relief on this claim only if the state court’s determination

  of the issue was contrary to or an unreasonable application of Strickland or based upon an

  unreasonable determination of the facts. 28 U.S.C. § 2254(d). The state habeas court held

  that counsel was prepared and effectively argued several grounds of objections to joinder.

  HRC at 236. After reviewing the transcript of the argument (Tr., Vol. I, at 32–67), this court

  agrees that state court’s factual findings are abundantly reasonable. The state court further

  noted that Goins had not alleged any meritorious arguments that counsel could have raised

  but failed to. This observation, combined with the state court’s decision on direct appeal that

  joinder had been properly granted under state law, negates any prejudice to Goins from the

  manner in which counsel argued the objections to joinder. The state court’s decision on both

  performance and prejudice was a reasonable determination of facts and application of law.

  Accordingly, the court must dismiss this claim.

         2. Failure to Request Limiting Instructions

         Because this defaulted claim alleges ineffective assistance of counsel, and such claims

  can only be filed for the first time in state post-conviction proceedings, Goins can overcome

  the default under Martinez only if his state habeas counsel was ineffective within the meaning


                                              - 17 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 18 of 25 Pageid#: 112




  of Strickland and the constitutional issue is substantial—that is, has some merit. As discussed

  below, the court finds that this issue lacks merit and is not substantial and therefore the court

  need not address whether state habeas counsel was ineffective.4

          Goins identifies seven statements/incidents involving either Sedrick or McDonald that

  were prejudicial to him: (1) Sedrick’s request that Shelton fight Minor; (2) Shelton’s refusal of

  that request; (3) Sedrick being upset because of an earlier incident between Sedrick’s mother

  and Minor; (4) Sedrick’s text message, “I’m bout to kill Steve”; (5) McDonald’s call to 911

  alleging that Kelly [Goins] had been beaten by her boyfriend; (6) McDonald giving a false

  name during that phone call; and (7) McDonald threatening on the phone to come “beat that

  n******’s ass.” Pet. at 15.

          Goins’s contention that he was entitled to a limiting instruction is legally erroneous.

  To be entitled to a limiting instruction, Goins would have to demonstrate that the above

  evidence was not admissible against him. Barnes v. Commonwealth, 470 S.E.2d 579, 582 (Va. Ct.

  App. 1996). Goins and his codefendants were charged, tried, and convicted for conspiracy,

  among other offenses. Conspiracy is an agreement between two or more people to act in

  concert to commit an offense. When the Commonwealth has introduced evidence of a

  conspiracy, including circumstantial evidence, both statements and actions of a co-conspirator

  in furtherance of the conspiracy are admissible as substantive evidence against each member

  of the conspiracy, if relevant, even if the statements would otherwise be hearsay. Rabeiro v.


  4 As noted in the factual and procedural history, Goins’s current attorney was retained for the state
  representation more than a year after the state petition had been filed because Goins’s original habeas attorney
  had been disbarred. By the time Goins had new counsel, any new claims were time-barred. An amended state
  petition would not have helped him, as new claims cannot be filed after the statute of limitations has run, even
  when leave is granted to file an amended petition. Juniper v. Warden of Sussex I State Prison, 707 S.E.2d 290, 295–
  96 (Va. 2011).
                                                        - 18 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 19 of 25 Pageid#: 113




  Commonwealth, 389 S.E.2d 731, 733 (Va. Ct. App. 1990); Stultz v. Commonwealth, 369 S.E.2d 215,

  217 (Va. Ct. App. 1988). Sedrick asking Shelton to fight Minor was clearly in furtherance of

  the conspiracy to wound Minor, and it is admissible against each member of the conspiracy.

         McDonald’s phone call to 911 and his use of a false name during that phone call were

  not hearsay; they were not offered to prove that Kelly Goins had, in fact, been beaten by her

  boyfriend or that McDonald’s name was not really McDonald. Rather, they were relevant

  evidence of McDonald’s state of mind, to explain his subsequent actions, and part of the res

  gestae of the crime. Jones v. Commonwealth, 650 S.E.2d 859, 866–67 (Va. Ct. App. 2007); Karnes

  v. Commonwealth, 99 S.E.2d 562, 564–65 (Va. 1919). Likewise, McDonald’s telephone statement

  about coming to beat someone, in its language and tone, constituted an excited utterance,

  admissible under an exception to the hearsay rule. Synan v. Commonwealth, 795 S.E.2d 464, 469

  (Va. Ct. App. 2017). Evidence that Sedrick was upset about an incident between Minor and

  his mother was likewise state-of-mind evidence, and his text message immediately before the

  assault falls within a number of these exceptions as well.

         Goins apparently argues that he is prejudiced because this evidence directly implicates

  the codefendants, not him. But a conspirator may be held criminally liable for acts of his

  coconspirator even if he did not know of those actions. Zuniga v. Commonwealth, 375 S.E.2d

  381, 387 (Va. Ct. App. 1988). If the Commonwealth has introduced evidence, circumstantial

  or otherwise, that a conspiracy existed, then evidence relevant against one conspirator can be

  admitted against all. Because there were grounds upon which the court could have admitted

  all the above evidence against Goins based upon the concerted action of the defendants and




                                               - 19 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 20 of 25 Pageid#: 114




  co-conspirators, Goins was not entitled to a limiting instruction. In sum, this claim lacks merit,

  and Goins has not overcome his procedural default. The court must also dismiss this claim.

  D. Ineffective for Failing to Object to Watson’s Perjured Testimony

         In his state habeas, Goins raised this issue as a due process issue under Brady v. Maryland,

  373 U.S. 83 (1963). The state court found that the issue was procedurally defaulted because

  Goins knew or should have known enough facts to raise the issue at trial or on direct appeal.

  HRC. At 221. Further, because Watson’s prior statements had already been provided to

  defense counsel via email before the trial, the due process claim was without merit. Id. at n.4.

  Because Watson’s prior statements had been provided to counsel, Goins now alleges that trial

  counsel was ineffective because he “failed to object to Watson’s testimony and move to require

  the prosecution to correct Watson’s lying under oath” in front of the jury. This is a different

  issue from the one raised before the state court and has not been previously raised. Therefore,

  it is procedurally defaulted. Because the defaulted issue alleges ineffective assistance of trial

  counsel, the Martinez analysis applies to determine whether Goins can overcome his

  procedural default. For the reasons discussed below, he cannot.

         As petitioner alleged in his direct appeal, Watson’s testimony contained internal

  inconsistencies as well as contradictions of his prior statements. Counsel for all three

  defendants cross examined Watson about those inconsistencies. In closing arguments,

  codefendants’ counsel argued the inconsistencies in Watson’s testimony and prior statements

  and his intoxication when observing the events to suggest that Watson really did not know

  what happened with any level of accuracy. Goins’s counsel went further, arguing that Watson

  was lying and had something to hide. Tr., Vol. III, at 781. It is inconceivable that the jury did


                                                - 20 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 21 of 25 Pageid#: 115




  not know that Watson initially said Craig Johnson was one of the assailants and later said that

  he was not. Indeed, the Commonwealth’s Attorney brought that out on direct examination.

  Tr., Vol. I, at 278–79. The prosecutor also provided counsel the prior statements, so that

  counsel could use inconsistencies for impeachment.

         And Goins’s trial counsel amply impeached Watson. That his questions did not include

  the two specific inconsistencies raised in the petition does not render counsel’s performance

  ineffective. Questions to ask on cross examination are matters of trial strategy for counsel to

  make within his professional discretion. Taylor v. Illinois, 484 U.S. 400, 418 (1988) (noting that

  “the lawyer has—and must have—full authority to manage the conduct of the trial . . . and . . .

  the client must accept the consequences of the lawyer’s decision to forgo cross-examination”).

  In evaluating the attorney’s performance in matters of trial strategy, broad deference is given

  to the attorney. Counsel is presumed to have acted with the client’s best interests in mind,

  and performance must be viewed from counsel’s perspective at the time of trial, not based on

  hindsight. Strickland, 466 U.S. at 689–90. That additional questions may have been helpful

  does not mean counsel was ineffective for failing to ask them. A defendant is entitled to a fair

  trial, not a perfect one. United States v. Hastings, 461 U.S. 499, 508–09 (1983). Because there is

  no evidence that counsel’s performance was deficient, and no evidence that two more

  examples of Watson’s inconsistency (besides those already elucidated through cross

  examination) would likely have resulted in a different outcome, this claim for ineffective

  assistance of counsel is without merit.

         The claim that counsel should have demanded that the Commonwealth’s Attorney

  inform the court and jury that Watson was lying must also fail. A prosecutor violates Napue


                                                - 21 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 22 of 25 Pageid#: 116




  v. Illinois, 360 U.S. 264 (1959), only by “knowingly offering or failing to correct false testimony”

  on a material matter. United States v. Chavez, 894 F.3d 593, 601 (4th Cir. 2018) (emphasis in

  original). At trial, the Commonwealth’s Attorney endeavored to correct Watson’s inaccuracies

  during the direct examination, for example:

                 Q. . . .[W]hen you made that call, how many people did you state
                 were beating on Mr. Minor?

                 A. I seen three people.

                 Q. All right, but how many did you say in the call? Did you say
                 more or did you say, like, ten?

                 A. Like, five.

                 Q. Five or ten?

                 A. There was five.

                 Q. There—there were five there.

                 A. Right.

                 Q. Do you remember what you said in the call?

                 A. Right, there was five of them.

                 Q. There was five of them.

                 A. Yeah.

  Tr., Vol. I, at 277–78. The Commonwealth also brought out that Watson initially told police,

  specifically Deputy Hensley, that Craig Johnson was involved, and later said Craig Johnson

  was not involved. Id. at 278. Later, on cross-examination, Watson denied telling Deputy

  Hensley that “Craig Johnson began fighting Steve Minor” (even though he had already testified

  on direct that he did implicate Johnson). Counsel asked if Hensley’s expected testimony to


                                                 - 22 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 23 of 25 Pageid#: 117




  that effect would be a lie; Watson responded, “Like I said, I make mistakes. I’m not perfect.”

  There was nothing for the prosecution to correct, as the Commonwealth had already procured

  Watson’s testimony that he told the officers two different things about Craig Johnson.

  Likewise, the prosecution asked Watson if he had spoken to Johnson in between the two

  different statements, and Watson said “no.” Id. at 278–79. The Commonwealth did not ask

  Watson if Johnson ever confronted him or if he had ever claimed that he changed his story

  because Johnson confronted him. Perhaps the defense could have cross-examined Watson

  about that, but it was reasonably focused on Watson’s many other inconsistencies.

         Like many witnesses, Watson clearly had inconsistencies within his testimony, between

  his testimony and earlier statements, and between his earlier statements. Watson was also

  under the influence of alcohol at the time of the offense and had a poor memory for details.

  The Commonwealth provided Watson’s prior inconsistent statements to counsel, and many

  of these prior statements were used to impeach him. There is no evidence that Watson’s

  inconsistencies were perjurious rather than mistakes related to a faulty memory. Nor is there

  any reasonable basis to conclude that the Commonwealth’s Attorney knowingly presented

  perjured testimony, and thus there is no reasonable justification for defense counsel to demand

  that the Commonwealth declare its own witness a liar before the jury.

         Nor is there any improper prejudice to the defense. The Commonwealth brought out

  the most important inconsistencies during the direct examination and had provided the prior

  inconsistent statements to counsel as well, thereby fully discharging his Brady duties. All three

  defense attorneys emphasized these inconsistencies during closing argument, and particularly,

  Goins’s counsel argued that Watson’s testimony could not be believed.


                                               - 23 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 24 of 25 Pageid#: 118




         Because there is neither deficient performance nor prejudice, this claim has no merit,

  and Goins cannot overcome his procedural default. The court will dismiss this claim.

  E. Cumulative Prejudice

         Goins’s final claim is that he suffered cumulative prejudice because of the combined

  errors of counsel alleged above. Before such effects can be considered, there must first be

  constitutional error. Because the court found no such error, there can be no cumulative effects

  of such error. Fisher v. Angelone, 163 F.3d 835, 852 (4th Cir. 1998). Further, the Fourth Circuit

  Court of Appeals has explicitly rejected cumulative-error analysis in this Circuit. Accordingly,

  this claim will also be dismissed.

                                         IV. Conclusion

         For the reasons discussed above, the court will grant the respondent’s motion to

  dismiss.

         Further, when issuing a final order adverse to a § 2254 petitioner, the court must issue

  or deny a certificate of appealability. Fed. R. Gov. § 2254 Cases 11(a). A certificate of

  appealability may issue only if the movant has made a substantial showing of the denial of a

  constitutional right. 28 U.S.C. § 2253(c)(2). The movant must show that reasonable jurists

  could debate whether the petition should have been resolved in a different manner or that the

  issues presented were adequate to deserve encouragement to proceed further. Miller-El v.

  Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). In the

  context of a procedural ruling, the movant must demonstrate both that the dispositive

  procedural ruling is debatable and that the action states a debatable claim of the denial of a




                                               - 24 -
Case 7:19-cv-00548-TTC-RSB Document 21 Filed 03/10/21 Page 25 of 25 Pageid#: 119




  constitutional right. Gonzales v. Thaler, 565 U.S. 134, 140–41 (2012). Goins has not made such

  showings in this case, the court will not issue a certificate of appealability.

         The Clerk is directed to send copies of this memorandum opinion and accompanying

  order to all counsel of record.

         ENTERED this 10th day of March, 2021.



                                                          /s/ Thomas T. Cullen_________________
                                                          HON. THOMAS T. CULLEN
                                                          UNITED STATES DISTRICT JUDGE




                                                 - 25 -
